Citation Nr: 1415024	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for blindness, claimed as macular degeneration.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1952 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2014, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with blindness, attributed to macular degeneration, and diabetes mellitus, type II.  The Veteran contends both conditions occurred due to exposure to chlorine while in the military.  The Veteran testified that in service, he was assigned as the full time life guard at the base pool.  His room was right above the pool and therefore, the Veteran believes he was exposed to chlorine 24 hours a day for most of his service.  His duties included handling the chlorine itself.   

There has not been a VA examination to determine whether the Veteran's diabetes and blindness/macular degeneration disabilities are related to service.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Chicago, Illinois.  Updated treatment records should be obtained in light of the remand.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's more recent treatment records (since April 2011) from the Chicago VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in-service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has an eye disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current disability had its onset during service or is causally and etiologically related to service, including exposure to chlorine, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is advised that the Veteran's records are fire-related and, other than the separation examination, no other service treatment records are available for review.

If it is determined that the Veteran is blind, the examiner is asked to determine the etiology of the blindness.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of near constant exposure to chlorine in service. 

3.  Also, schedule the Veteran for a VA examination for diabetes mellitus, type II.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in-service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine if the Veteran has diabetes mellitus, type II, and if so, whether it is at least as likely as not (probability of 50 percent or more), that diabetes mellitus, type II had its onset during service or is causally and etiologically related to service, including exposure to chlorine, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is advised that the Veteran's records are fire-related and, other than the separation examination, no other service treatment records available are for review.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of near constant exposure to chlorine in service

4.  After the development requested is completed, readjudicate the claims for service connection for blindness and service connection for diabetes mellitus, type II.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

